PER CURIAM.
The evidence sustains the conclusion that the rags were ip the same condition when plaintiff went to take them away that they were in when he bought them. In that case he was not justified in refusing to take them, and defendants were justified in' *770selling them for the best price obtainable, and -holding plaintiff for the loss. That loss, however, amounted only to $3.45. The $10 was deposited with defendants not as a forfeit, but as part payment upon the purchase. Taking the view of the case most favorable to defendants, the plaintiff should have recovered $6.55.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event.